672 S.E.2d 685 (2009)
Chad J. CHAPMAN, Lauren B. Chapman
v.
Lila M. PAYNE and Washington Investor's Group LLC.
No. 419P08.
Supreme Court of North Carolina.
February 5, 2009.
Lila M. Payne, Pro Se.
Alexandre N. MacClenahan, Greenville, SC, for Chapmans.

ORDER
Upon consideration of the petition filed by Defendant on the 9th day of September 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th day of February 2009."